Citation Nr: 0107000	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for thoracic neuralgia or 
chest pain, including due to degenerative disc disease of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Sherrie Krasner, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  A hearing was held before a hearing officer 
at the RO in December 1996, and the hearing officer's 
decision was entered in May 1997.  In April 1998, a hearing 
was held at the RO before the undersigned Member of the 
Board.   

The appeal was last before the Board in September 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
May 2000, continued to deny the benefit sought on appeal.  
Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The veteran's chest pain per se does not comprise a condition 
amenable to service connection; neither is his chest pain 
shown to be a manifestation of any disability of chronic 
derivation shown in service. 


CONCLUSION OF LAW

A disability manifested by chest pain was not incurred in or 
aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA for the disability at issue.

The veteran asserts, as his primary contention, that while in 
service on January 30, 1987, he slipped on some ice and fell 
to the ground, "landing on both arms with clenched fists."  
He indicates that it was "highly likely" that he fractured at 
least one rib in the fall, which "never fully healed" and 
resulted in a "pinched" nerve, which condition in turn 
brought about his presently assessed thoracic neuralgia or 
chest pain.  In this regard, he states that he alluded to 
experiencing chest pain in the aftermath of the fall, in the 
course of a service Medical Board examination.  In the 
alternative, he avers that his currently assessed thoracic 
neuralgia or chest pain is caused by degenerative disc 
disease involving his thoracic spine.  

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1131.

Service medical records reflect that, on January 30, 1987, 
the veteran presented after having slipped "on ice" and 
landing apparently on each upper extremity, though especially 
his right hand/wrist.  He complained of pain involving his 
right wrist and left hand.  An X-ray of the veteran's right 
wrist and hand was ordered, and he was given "modified duty" 
for the next several days.  The report pertaining to his 
Medical Board examination in October 1987 reflects that, 
subsequent to the fall in January 1987, the veteran's right 
wrist remained problematic.  In conjunction with the 
examination, the veteran alluded to experiencing 
"occasional[] pleuritic left-side chest pain without 
radiation."  There was no pertinent diagnosis.  

Subsequent to service, the veteran is shown to have 
complained of experiencing chest pain, of apparently varying 
intensity, when seen for VA outpatient treatment on a number 
of occasions between 1993 and 1995, inclusive.  When he was 
seen in April 1994, the veteran was noted to experience 
possible "neuropathic pain" in the aftermath of having fallen 
"from [his] bed" five months earlier.  

When he was pertinently examined by VA in March 1996, the 
veteran related that, incident to his above-cited fall on the 
ice in service, he fell "forward and land[ed] on his chest 
with both arms spread wide."  He added that, two months after 
such mishap, he "developed a severe localized chest 
pain....which caused him to lose awareness for a few seconds".  
Since then, he indicated that he had experienced "fairly 
frequent episodes of a shock-like pain in the anterior chest" 
which is at times spontaneous and on occasion when his chest 
is palpated.  On pertinent examination, the veteran was noted 
to have "some hypalgesia over the anterior chest wall in the 
area to the left of the sternum."  The diagnosis was anterior 
chest pain, "thoracic [neuralgia]".  The VA examiner 
commented that it was "very difficult to delineate the cause 
of [the veteran's] anterior chest pain, but there [was] 
certainly an element of psychological overlay; but the 
underlying disease entity is difficult to delineate."

Also of record is a statement from a former service comrade 
of the veteran, which was received at the RO in March 1998, 
wherein such comrade indicates that, during a period in which 
he "roomed" with the veteran during service at a motel, the 
latter, on apparently several occasions, complained of 
experiencing "chest pains".  

In considering the veteran's claim for service connection for 
thoracic neuralgia or chest pain, including due to 
degenerative disc disease of the thoracic spine, the Board is 
of the opinion, owing to the reasoning advanced hereinbelow, 
that such benefit is not in order.  In reaching such 
conclusion, the Board would initially point out that, in 
contrast to the veteran's assertion on the March 1996 VA 
examination that, incident to his fall on the ice in service, 
he fell "forward and land[ed] on his chest with both arms 
spread wide", there is no indication, based on the service 
clinical report pertaining to the veteran's initial clinical 
presentation shortly after his 30 January 1987 ice mishap, 
that he landed on his chest.  In any event, both in 
conjunction with his inservice Medical Board examination as 
well as in testimony at his April 1998 hearing, the veteran 
related that he landed on clenched "fists".  Of more 
pertinent import, given the veteran's above-quoted contention 
in which he posits that it was "highly likely" that he 
fractured at least one rib in the fall, which "never fully 
healed" and resulted in a "pinched" nerve, which condition in 
turn brought about his presently assessed thoracic neuralgia 
or chest pain, the Board would point out, saliently, that 
there is no evidence documenting that the veteran fractured 
any rib in service.  Even ignoring the foregoing, the Board 
is obliged to point out that, while assessed neuralgia which 
is within the distribution of a specifically identified nerve 
can comprise a pathology/disability, see 38 C.F.R.      
§ 4.124 (2000), the veteran was assessed on the March 1996 VA 
examination as having merely anterior chest pain, further 
clarified as "thoracic [neuralgia]".  The latter comprises 
nomenclature denoting mere chest pain (see, e.g., Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995) ("[m]etatarsalgia" 
comprises "pain" at the juncture of the metatarsal and toe 
bones)), and pain alone, significantly, does not constitute a 
disability for which service connection may be granted.  See 
generally Sanchez-Benitez, supra.  In addition, while 
irrelevant in view of the latter observation, the Board would 
merely observe, as pertinent to the veteran's alternative 
contention that his currently assessed thoracic neuralgia or 
chest pain is caused by degenerative disc disease involving 
his thoracic spine, that service medical records are negative 
for any reference to disc disease involving the veteran's 
thoracic spinal segment.  Finally, the veteran's chest pain 
is not shown to be a manifestation (an electrocardiogram 
administered the veteran by VA in January 1994 was "normal") 
of any disability of chronic derivation shown in service (or 
thereafter).  In view of the foregoing observations, then, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
thoracic neuralgia or chest pain, including due to 
degenerative disc disease of the thoracic spine.  38 U.S.C.A. 
§ 1131; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096.  

In reaching the foregoing determination, the Board is 
cognizant that the veteran, based on his testimony at 
personal hearings held in December 1996 and April 1998,  
feels strongly that his currently assessed chest pain is, 
either in itself or as a manifestation of underlying related 
disablement, representative of disability of service origin.  
The substance of the veteran's testimony, owing to the 
reasoning advanced by the Board above, is clinically moot.  
In any event, while the Board is sensitive to the veteran's 
expressed views, it would respectfully point out that he is, 
as a lay person, not competent to provide an opinion which 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  


ORDER

Service connection for thoracic neuralgia or chest pain, 
including due to degenerative disc disease of the thoracic 
spine, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

